—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered July 20, 1999, convicting him of attempted murder in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, menacing in the second degree (two counts), assault in the third degree, endangering the welfare of a child, resisting arrest, and harassment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that a purported arrest report, allegedly containing information that was inconsistent with the testimony of the arresting officers, should have been admitted into evidence pursuant to the business records exception to the hearsay rule (see, CPLR 4518; CPL 60.10). The defendant failed to lay a proper foundation for its admission (see, People v Maisonave, 140 AD2d 545). Accordingly, the Supreme Court properly excluded the report from evidence (see, People v Kennedy, 68 NY2d 569; People v Robles, 234 AD2d 95; People v Randolph, 195 AD2d 699). Santucci, J. P., Altman, Florio and Adams, JJ., concur.